.    .




          THEATTORNEY                GENERAL
                        OFTEXAS



                    October 21. 1969


Honorable J. W. Edgar             Opinion No. M- 499
Commissioner of Education
Texas Education Agency            Re:   Whether the Texas Education
201 East 11th Street                    Agency has authority to im-
Austin, Texas 78711                     plement In the 1969-1970
                                        year the additional costs
                                        authorized in House Bill
                                        434, Acts 61st Legislature,
                                        R.S. 1969, and whether the
                                        State Comptroller may Issue
                                        state warrants requisitioned
                                        by the Agency pursuant to
Dear Dr. Edgar:                         such implementation.
          Your recent letter requesting   our   opinion reads, in
part, as follows:
          "House Bill 434 (Chapter 613, Acts 61st
                 l96q), in Section 1 amends Section
     ?%'Azt%ie    3222b to allow for'certain in-
     creases in allocations, professional units and
     initial allotments in the determination of costs
     for the operation of county-wide day schools
     created under the law; and in Section 2, amends
     Article 3222b-1, to authorize the expansion of
     the county-wide day school program to Include
     counties contiguous to a bi-county day school
     program operation, referred to now as multi-
     county day schools.
          "A net result of these 1969 amendments is
     to Increase the cost as well as the benefits of
     the county-wide day school programs. Section 5
     of Article 32221,requires that the total cost
     of operating such county-wide day schools shall
     be borne entirely by the State and shall be paid
     from the Foundation School Fund; that such costs
     shall be considered and included by the Founda-
     tfon School Fund Budget Committee In estimating


                        -2387-
                                                         I   .




Hon. J. W. Edgar, page 2     (M-499)


     the funds needed for purposes of the Foundation
     School Program and such county-wide day school
     program; and further, that no part of the operat-
     ing costs for county-wide day schools shall be
     charged to any of the school districts of the
     State.
         "Estimates of the costs of operating the
    county-wide day school program as amended by
    House Bill 434, supra, for the 1969-71 biennium
    were submitted to the Legislature for its bi-
    ennial appropriation action and State Comptroller
    appropriation bill certification purposes. Set -
    tion 3 of House Bill 434 specifies that the amenda-
    tory Act shall become effective for the 1969-70
    school year and thereafter. The bill was signed
    by the Governor on June 11, 1969. The certifl-
    cation (June 10, 1969) of the State Comptroller
    Is to the effect, we believe, that the amounts
    appropriated as set out in the appropriation
    bill to support House Bill 434 are within the
    amounts estimated to be available in the affected
    fund (Foundation School Fund).
         "In both the 6O-day appropriation bill of
    the First Called Session (Article IV at page IV-~)
    and the biennium appropriation bill of the Second
    Called Session (Article IV at pages IV-~-T), the
    Legislature, in the first two paragraphs, appro-
    priates for the biennium to pay the State's part
    out of the Foundation School Program for the opera-
    tion of county-wide day schools, and as amended by
    House Bill 434.
         "However, the next or third paragraph in both
    appropriation bills reads in part, as follows:
         "Notwithstanding any language to the contrary
    in the immediate above two paragraph appropriations
    or any provisions appearing in the enactments of
    the 61st Legislature, Regular Session, listed in
    this paragraph, it is hereby specifically provided
    that the appropriations therein above for the im-
    plementation of new programs to be initiated there-
    under or in support of programs enlar ed or im-
    proved by the amendatory Acts of the E 1st Legis-
    lature, Regular SessionP in following enactments:


                       -   2388-
Hon. J. W. Edgar, page 3 (M-499)


     . . ., House Bill 434, . . . are hereby made for
     the second year of the biennium, 1970-71 only.
          I,
           . . .
          "I would appreciate being advised by your
     office of the authority, if any, of this Agency
     to proceed to implement In the current 1969-70
     year the additional costs authorized in House
     Bill 434, and the authority of the State Comp-
     troller to Issue state warrants fequisltioned
     by this Agency pursuant thereto.
          Section 6 of Article VIII of the Texas Constitution
provides in part that 'No money shall be drawn from the Treasury
but in pursuance of specific appropriations made by law. . . .
          The language uoted in your letter of request from
House Bill No. 1, Acts 2 1st Legislature, 1969, First Called
Session, and House Bill No. 2, Acts 61st Legislature, 1969,
Second Called Session, Is clear and unambiguous. It imposes
a specific limitation upon the implementation of certain enact-
ments of the 61st Legislature, including House Bill No. 434,
during the fiscal year of 196g-1970,  and appropriates money to
be used for such purposes for the fiscal year 1970-1971 only.
            You are hereby advised that It is the opinion of this
office that no money has been appropriated for the fiscal
1969-1970   to implement the provisions of House Bill No. 43hTar
Acts 61st Legislature, 1969, Regular Session, Chapter 613, page
1822;   therefore, Section 6 of Article VIII of the Texas Consti-
tution prohibits the Comptroller of Public Accounts from issuing
warrants for such purposes.
                      SUMMARY
           Money appropriated by H.B. No. 1, Acts 61st
     Leg.,  1969, 1st c.s., and H.B. No. 2, Acts 61st
     Leg.,  1969, 2nd C.S., for implementin H.B. No.
     434, Acts 61st Leg., 1969, R.S., Ch. 2 13, p. 1822,
     is limited to fiscal 1970-1971 and no money may
     be withdrawn from the Treasury for such purposes
     during fiscal 1969-1970.    /




                         -2389-    v
                                    ,   .




Hon. J. W. Edgar, page 4 (M-499)


Prepared by W. 0, Shultz
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Relton, Vice-Chairman
James Quick
Alan Minter
Terry Reed Goodman
Ivan Williams
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                        -   2390-